DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 8/22/2022 has been entered. Claims 1, 3-10, 16, 17, and 21-28 are pending. Claims 1, 4, 16, 22, and 24 have been amended. Claim 11 has been canceled. Applicant' s amendment to the drawings and specification have remedied the objection set forth in the Non-Final Action mailed 05/20/22. Applicant’s amendment to the claims has remedied the objections and the 35 USC 112(b) indefiniteness rejections set forth in the Non-Final Action. However, as necessitated by amendment, new objections and 35 USC 112(b) indefiniteness rejections have been entered. 
Response to Arguments
Applicant’s arguments, see remarks, filed 8/22/22, with respect to the rejection(s) of claim(s) 1, 22 and 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the entered amendments and new interpretation of the Bashyam and Parker references.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-10, 26 and 27 objected to because of the following informalities:  
Claims 5-10, and 27 were all amended to have a comma after the claim preamble. The claim status indicators for these claims should read “currently amended”. 
Claim 26 line 1 was amended to include a regular colon. The claim status indicator for this claim should read “currently amended”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 line 16 recites “and the other end of the first portion”; it is unclear what this limitation means as to the placement of the communication electronics. 
Claim 23 inherits this deficiency. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-10, 16, 17, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam et al. (US 2010/0019985 A1) herein after Bashyam in view of Parker et al. (US Patent 8,929,986 B2) herein after Parker and Dinsmoor et al. (US 2014/0163645) herein after Dinsmoor.
Regarding claim 1, Bashyam teaches: 
an implantable neural stimulation device (fig. 5a) comprising: 
a body (fig. 5a: sealed housing 200) containing stimulation electronics (fig. 5a: PCB 202) and a battery to provide stimulation energy (fig. 5a: batteries 204,206); 
a first header coupled to the body of the device (fig. 5a: header assembly 194) and a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 5a: in header assembly receptacles for stimulation leads);
a second header coupled to the body (fig. 5a: footer 190) and containing a communication antenna (fig. 5a: antenna 210) to provide communication between the stimulation electronics and an external communication device (Para [0050] “The footer 190 is coupled to the transceiver (not shown) by a wire or pin 193 that passes through a main feed-through 192. A ground feed through 216 couples the antenna 210 to the housing 200, which serves as a ground reference”), 
communication electronics (Para [0052] “The PCB 202 contains the transceiver 9”), wherein the communication electronics is a radio frequency communications module to enable radio frequency communication via the communication antenna (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”: Examiner respectfully submits that because the implantable device communicates with an external device that it enables radio frequency communications via an antenna), 
wherein the communication electronics are located proximal to the second header (Para [0052] “The PCB 202 contains the transceiver 9”: Examiner respectfully submits that because the PCB includes the transceiver it is located proximally of the second header).
Bashyam does not explicitly teach that the first header contains a charge coil to charge the battery and the communications electronics are connected between the stimulation electronics and the communication antenna.
However, in a similar implantable medical device parker discloses 
an implantable neural stimulation device (fig. 2) comprising: 
a body (fig. 2: can 204) containing stimulation electronics and a battery to provide stimulation energy (fig. 2: can 204 contains battery 230 and controller 232 232); 
a first header coupled to the body of the device (fig. 2: header 202) and 
containing a charge coil to charge the battery (fig. 2: charging coil 224 is within header 202) and
 a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads);
 a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam to have the charge coil in the first head to charge the battery as is disclosed in Parker because doing so would decrease likelihood of infection caused by removing the implanted device to replace a battery since the battery could be charged by the coil without need for surgical intervention.
Furthermore, in a stimulation device, Dinsmoor discloses the communications electronics are connected between the stimulation electronics and the communication antenna (fig. 2: telemetry module 26 is in between antenna 25 and the pulse generator 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker to further rearrange the internal components such that the communications electronics are connected between the stimulation electronics and the communication antenna because doing so would make the telemetry module closer to the antenna than the stimulation electronics thereby reducing the likelihood of a transmission being interfered with as the signal is passed from the antenna to the telemetry module.  
Regarding claim 3, Bashyam further teaches: 
a first set of electronics leads to provide a link between the stimulation electronics and the first header (fig. 5a: feedthrough 197 has two pins connecting it to the internal electrical components), and 
a second set of electronics leads to provide a link between the stimulation electronics and the second header (Bashyam: Para [0057] “a feed-through 192a has two wires/pins 230 and 231 that attach to the first and second poles respectively, of the dipole antenna 210a”).
Regarding claims 5 and 6, Bashyam in view of Parker and Dinsmoor as presented above does not explicitly disclose wherein at least one of the first set of electronics leads and/or the second set of electronics leads are flexible leads, and the flexible leads are configured to collapse when the first header and/or the second header respectively are moved closer to the body; wherein the first set of electronics leads and/or the second set of electronics leads are configured to collapse in a S-shape.
However, Parker further discloses:
wherein at least one of the first set of electronics leads and/or the second set of electronics leads are flexible leads (Column 7 lines 58-61 “The wires 226 that connect to the curved connectors 223a, 223b can be bent, as shown in FIG. 2, to align with the curved connectors 223a, 223b”), and 
the flexible leads are configured to collapse when the first header and/or the second header respectively are moved closer to the body (Examiner respectfully submits that because the wires and curved connectors can be bent, then they can collapse or expand when the header is moved).  
wherein the first set of electronics leads and/or the second set of electronics leads are configured to collapse in a S-shape (Examiner respectfully submits that because the wires can be bent, they can also be collapsed into an S-shaped configuration under the right conditions.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker and Dinsmoor to have at least one of the first set of electronics leads and/or the second set of electronics leads are flexible leads, and the flexible leads are configured to collapse when the first header and/or the second header respectively are moved closer to the body; wherein the first set of electronics leads and/or the second set of electronics leads are configured to collapse in a S-shape because doing so would help absorb vibrations as well as be more compliant to external forces. 
Regarding claim 7, Bashyam further teaches:
wherein at least one of the first set of electronics leads and/or second set of electronics leads are rigid leads (fig. 7 depicts wires/pins 230 and 231 in feedthrough 192a. These pins are rigid because they are kept straight by the feedthrough.).
Regarding claim 8, Bashyam further teaches:
  wherein the link associated with the first set of electronics leads and/or second set of electronics leads further comprise one or more electrical connectors (fig. 7 depicts wires/pins 230 and 231 in feedthrough 192a. These pins are rigid because they are kept straight by the feedthrough.).
Regarding claim 9, Bashyam further teaches:
wherein the first set of electronics leads and/or the second set of electronics leads are coupled to the first header and second header respectively via a first feedthrough and/or a second feedthrough associated with the first header and the second header respectively (fig. 5a: feedthroughs 192 for footer and 197 for header);
wherein the communications electronics are located between the second set of electronics leads and the second feedthrough (figs. 5a and 7: PCB 202 is located between wires 230 and 231).
Regarding claim 10, Bashyam further teaches:
wherein the first header and the second header are located at opposite sides of the body (fig. 5a: the header and footer are located at opposite ends of the device body).
Regarding claim 16, Bashyam teaches wherein the body further contains: 
communications electronics in communication with the stimulation electronics (fig. 5a: the transceiver 9 and stimulation electronics are both a part of the PCB 202); 
one or more support elements (Para [0053] “The footer 190 is mounted such that the substrate 212 is substantially parallel to the perimeter side 191”); and
a second set of electronics leads to provide a link between the communications electronics and the communication antenna in the second header (fig. 7: wires 230 and 231 link the antenna 210 and processor of PCB 202 that control operation of the device, which includes communications electronics); 
wherein the one or more support elements are configured to isolate the second set of electronics leads from a surface of the body (fig. 5a: substrate 212 and feedthrough 192 isolate the leads from the surface of the housing 200).
Bashyam in view of Parker as discussed above for claim 1 does not explicitly disclose communications electronics in communication 
Regarding claim 17, Bashyam in view of Parker and Dinsmoor further discloses:
 wherein the one or more support elements are configured to guide the second set of electronics leads to collapse in a consistent specified configuration when the second header is coupled to the body (Examiner respectfully submits that the combination, Bashyam as modified by Parker will have the footer 190 connected to the housing by the feedthrough 192 and substrate 212 would cause the leads to be compressed to achieve good electrical connections).
Regarding claim 22, considering the 112(b)-indefiniteness rejection, Bashyam teaches:
an implantable neural stimulation device (fig. 5a) comprising: 
a body (fig. 5a: sealed housing 200) containing stimulation electronics (fig. 5a: PCB 202) and a battery to provide stimulation energy (fig. 5a: batteries 204,206)  
wherein the body contains a first portion and a second portion (Examiner respectfully submits that the body inherently has a first portion and a second portion, the first portion is a left portion of the body and the second portion is a right portion of the body);
a first header coupled to an end of the first portion of the body (fig. 5a: header assembly 194) and 
a second header coupled to another end of the first portion of the body (fig. 5a: footer 190) and containing a communication antenna (fig. 5a: antenna 210) to provide communication between the stimulation electronics and an external communication device (Para [0050] “The footer 190 is coupled to the transceiver (not shown) by a wire or pin 193 that passes through a main feed-through 192. A ground feed through 216 couples the antenna 210 to the housing 200, which serves as a ground reference”),
a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 5a: in header assembly receptacles for stimulation leads);
communication electronics (Para [0052] “The PCB 202 contains the transceiver 9”), wherein the communication electronics is a radio frequency communications module to enable radio frequency communication via the communication antenna (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”: Examiner respectfully submits that because the implantable device communicates with an external device that it enables radio frequency communications via an antenna ), 
wherein the communication electronics are located proximal to the second header and the other end of the first portion (Para [0052] “The PCB 202 contains the transceiver 9”: Examiner respectfully submits that because the PCB includes the transceiver it is located proximally of the second header).
Bashyam does not explicitly teach that the first header contains a charge coil to charge the battery; the communication electronics connected between the stimulation electronics and the communication antenna.
However, in a similar implantable medical device Parker discloses 
an implantable neural stimulation device (fig. 2) comprising: 
a body (fig. 2: can 204) containing stimulation electronics and a battery to provide stimulation energy (fig. 2: can 204 contains battery 230 and controller 232 232); 
a first header coupled to the body of the device (fig. 2: header 202) and 
containing a charge coil to charge the battery (fig. 2: charging coil 224 is within header 202) and
 a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads);
 a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam to have the charge coil in the first head to charge the battery as is disclosed in Parker because doing so would decrease likelihood of infection caused by removing the implanted device to replace a battery. 
Furthermore, in a stimulation device, Dinsmoor discloses the communications electronics are connected between the stimulation electronics and the communication antenna (fig. 2: telemetry module 26 is in between antenna 25 and the pulse generator 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker to further rearrange the internal components such that the communications electronics are connected between the stimulation electronics and the communication antenna because doing so would make the telemetry module closer to the antenna than the stimulation electronics thereby reducing the likelihood of a transmission being interfered with as the signal is passed from the antenna to the telemetry module.
Regarding claim 27, Bashyam further teaches stimulation electronics provided at a printed circuit board (Para [0052] “The PCB 202 contains the transceiver 9, a microprocessor and other electronics (not shown) that control the operations of the medical device 5” and Para [0030] “It will be appreciated that the medical device 5 could be implanted in other places and serve other diagnostic and/or therapeutic functions (e.g. brain stimulation)”), but does not explicitly disclose wherein the printed circuit board has at least one notch for at least one set of electronics leads, that links the printed circuit board to a first or second header, to collapse in the notch.
However, it would have been obvious matter of design choice for one of ordinary skill in the art to have at least one notch for at least one set of electronics leads, that links the printed circuit board to a first or second header, to collapse in the notch because a notch is simply a cut out portion of a circuit board, which one of ordinary skill in the art could easily perform.
Regarding claim 28, Bashyam in view of Parker and Dinsmoor discloses the device of claim 1, but does not explicitly disclose wherein the second header contains a further charge coil to charge the battery.
However, Parker teaches that both a charge coil and a communications antenna exist in the same header (fig. 2 charging and communication assembly 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Bashyam in view of Parker to further have a second charging coil with the communications antenna in the same header as is disclosed by Parker because doing so can allow for redundancies in charging capabilities in case the first charging coil is not working or becomes faulty.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bashyam in view of Parker and Dinsmoor as applied to claim 3, and further in view of Khalil et al. (US 2017/0291029 A1) herein after Khalil.
Regarding claim 4, Bashyam in view of Parker and Dinsmoor disclose the device of claim 3, but do not explicitly disclose wherein the second set of electronics leads are located between the stimulation electronics and communication electronics.
However, in a similar implantable stimulation device, Khalil discloses wherein the second set of electronics leads are located between the stimulation electronics and communication electronics (fig. 20: bus 16 is in between transducer module 103 and signal generator module 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker and Dinsmoor to have the stimulation electronics separate from the communication electronics via electrical leads as disclosed by Khalil because doing so will prevent any unnecessary interference between the two modules. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bashyam in view of Parker and Dinsmoor, as applied to claim 1, and further in view of Fassio et al. (WO 2004/087256 as provided on IDS dated 12/23/2020) herein after Fassio.
Regarding claim 21, Bashyam in view of Parker and Dinsmoor disclose the device of claim 1 and Bashyam further teaches a printed circuit board (fig. 5a: PCB 202), but do not explicitly disclose a temperature sensor connected to the circuit board and a rectifier connected to the printed circuit board. 
However, in a similar implantable stimulation device Fassio discloses:
 temperature sensor connected to the printed circuit board (fig. 5: temperature sensor 261); and 
a rectifier connected to the printed circuit board (fig. 5: rectifier 256).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker and Dinsmoor to further include a temperature sensor and a rectifier on the PCB as is disclosed by Fassio because doing so would allow the device to monitor for overheating thereby protecting the device and increasing longevity. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bashyam in view of Parker and Bobgan et al. (US 2017/0303411 A1) herein after Bobgan.
Regarding claim 23, Bashyam in view of Parker and Dinsmoor disclose the device of claim 22, but do not explicitly disclose wherein the first body portion of the body and the second portion of the body are welded together to form the body.
However, Bobgan disclose wherein the first portion of the body and second portion of the body are welded together to form the body (Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bashyam in view of Parker and Dinsmoor to further include attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body as disclosed by Bobgan because doing so would allow the manufacturer to precisely position the battery and the stimulation electronics before the body is sealed. 
Regarding claim 24, Bashyam teaches:
a method of manufacturing an implantable neural stimulation device (Para [0030] “It will be appreciated that the medical device 5 could be implanted in other places and serve other diagnostic and/or therapeutic functions (e.g. brain stimulation)” and fig. 5a), the device comprising 
a body (fig. 5a: sealed housing 200) with at least a first portion and a second portion (Examiner respectfully submits that the body inherently has a first portion and a second portion, the first portion is a left portion of the body and the second portion is a right portion of the body) to contain stimulation electronics (fig. 5a: PCB 202) and battery (fig. 5a: batteries 204,206), 
a second header containing a communications antenna (fig. 5a: footer 190 and antenna 210), and at least one connector in the first and/or second header to connect a stimulation lead to stimulation electronics to deliver stimulation energy from the battery under the control of stimulation electronics (fig. 5a: in header assembly receptacles for stimulation leads), the method further comprising: 
forming a first portion with at least one lid (fig. 5a: body 200 is hermetically sealed and each of the header and footer are sealed, Each of these components acting as a lid for the sides of the body), wherein the lid has feedthroughs to couple with components of respective first and second headers (fig. 5a: body 200 has feedthroughs 192 and 197 to couple the header and footer); 
coupling the feedthroughs with at least the stimulation electronics and the battery (fig. 5a and Para [0056] “, connections made to the wires/pins 193 and 216, and implant grade epoxy material can then be poured over it in a mold to form an integrated antenna footer.”); 
communication electronics (Para [0052] “The PCB 202 contains the transceiver 9”), wherein the communication electronics is a radio frequency communications module to enable radio frequency communication via the communication antenna (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”: Examiner respectfully submits that because the implantable device communicates with an external device that it enables radio frequency communications via an antenna ); and
 coupling each of the respective first and second headers to the body (fig. 5a: header and footer are connected to the body 200), wherein components of the headers are in communication with components in the body via the feedthroughs (fig. 5a: feedthroughs 192 and 197 provide connection of the internal components of the headers), and 
wherein the communication electronics are located proximal to the second header (Para [0052] “The PCB 202 contains the transceiver 9”: Examiner respectfully submits that because the PCB includes the transceiver it is located proximally of the second header).
Bashyam does not explicitly teach the first header containing a charge coil, the communications electronics are connected between the stimulation electronics and the communications antenna and attaching the first portion of the body to the second portion of the body to seal the stimulation electronics and battery inside the body.
However, in a similar implantable medical device Parker discloses 
an implantable neural stimulation device (fig. 2) comprising: 
a body (fig. 2: can 204) containing stimulation electronics and a battery to provide stimulation energy (fig. 2: can 204 contains battery 230 and controller 232 232); 
a first header coupled to the body of the device (fig. 2: header 202) and 
containing a charge coil to charge the battery (fig. 2: charging coil 224 is within header 202) and
 a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads);
 a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam to have the charge coil in the first head to charge the battery as is disclosed in Parker because doing so would decrease likelihood of infection caused by removing the implanted device to replace a battery. 
Furthermore, in a stimulation device, Dinsmoor discloses the communications electronics are connected between the stimulation electronics and the communication antenna (fig. 2: telemetry module 26 is in between antenna 25 and the pulse generator 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Bashyam in view of Parker to further rearrange the internal components such that the communications electronics are connected between the stimulation electronics and the communication antenna because doing so would make the telemetry module closer to the antenna than the stimulation electronics thereby reducing the likelihood of a transmission being interfered with as the signal is passed from the antenna to the telemetry module.
Furthermore, Bobgan discloses attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body (Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Parker in view of Bashyam and Dinsmoor to further include attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body as disclosed by Bobgan because doing so would allow the manufacturer to precisely position the battery and the stimulation electronics before the body is sealed.  
Regarding claim 25, Bashyam in view of Parker, Dinsmoor, and Bobgan further disclose:
wherein attaching the first portion of the body and the second portion of the body comprises welding the first portion of the body to the second portion of the body (Bobgan: Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bashyam in view of Parker, Dinsmoor, and Bobgan, as applied to claim 24, and further in view of Bunyan et al. (US 2015/0066115 A1) herein after Bunyan.
Regarding claim 26, Bashyam in view of Parker, Dinsmoor, and Bobgan disclose the method of claim 24, but do not explicitly disclose that the method further comprises locating a jig at, or relative to, the first portion to guide one or more flexible leads; guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery, wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration; and wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion.
However, Bunyan discloses:
 locating a jig at, or relative to, the first portion to guide one or more flexible leads (fig. 6b: jig 94); 
guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery (Para [0030] “The lead connector subassembly 95 includes the lead connectors 24, the electrode contacts 26, a carrier 64 (used to house and support the electrode contacts 26; see FIGS. 4A and 4B), the feedthrough pins 48, and the feedthrough 32, and may be pre-formed prior to this step in construction”), 
wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration (Para [0030] “Notice that the free end of the feedthrough pins 48 are bent at 90 degrees relative to the feedthrough 32 (as best seen in FIG. 4B), and so when placed in the jig 94 are now pointing upward”); and 
wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion (Para [0032] “Once IPG subassembly 92 has been constructed, it is removed from the jig 94, and a battery cover 68 is slipped over the battery 34”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Bashyam in view of Parker, Dinsmoor, and Bobgan to further include the steps of locating a jig at, or relative to, the first portion to guide one or more flexible leads; guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery, wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration; and wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion as is disclosed by Bunyan because doing so would have been the use of a known technique (the use of a jig) to a known device (an implantable medical device circuit board/electronic connections) ready for improvement that yields the predictable results of forming the electrical connections of the device.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792